Name: Commission Decision of 21 April 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers (other than coats of impregnated, coated or covered or laminated woven fabric, falling within heading No 59.08, 59.11 or 59.12) of wool, of cotton or of man-made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-05-11

 nan